Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s independent claim 1 discloses: a method to assure integrity of integrated certified and non-certified sensors or systems, the method comprising: calculating a certified main solution filter within a first software thread in a certified partition; calculating one or more certified sub-solution filters, and sub-sub-solution filters within the first software thread in the certified partition; calculating a non-certified main solution filter within a second software thread in a non-certified partition; if applicable, reusing the certified main solution filter as a non-certified sub-solution filter, and reusing the certified sub-solution filters, as non-certified sub-sub-solution filters; calculating one or more non-certified sub-solution filters, and sub-sub-solution filters, within the second software thread in the non-certified partition; based on the certified filters, determining one or more protection limits of the certified partition, and/or providing execution of fault detection and exclusion; based on the non-certified filters, determining one or more protection limits of the non-certified partition, and/or providing execution of fault detection and exclusion; outputting one or more certified solutions from the certified partition; and outputting one or more non-certified solutions from the non-certified partition. Prior art fails to disclose calculating one or more non-certified sub-solution filters, and sub-sub-solution filters, within the second software thread in the non-certified partition; based on the certified filters, determining one or more protection limits of the certified partition, and/or providing execution of fault detection and exclusion; based on the non-certified filters, determining one or more protection limits of the non-certified partition, and/or providing execution of fault detection and exclusion. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.
Applicant’s independent claim 12 discloses a system for applying a method to assure integrity of integrated certified and non-certified sensors or systems providing measurements, the system 
Applicant’s independent claim 20 discloses a computer program product comprising: a non-transitory computer readable medium having instructions stored thereon executable by a processer to perform a method to assure integrity of integrated certified and non-certified sensors or systems, the method comprising: calculating a certified main solution filter within a first software thread in a certified partition; calculating one or more certified sub-solution filters, and sub-sub-solution filters within the first software thread in the certified partition; calculating a non-certified main solution filter within a second software thread in a non-certified partition; if applicable, reusing the certified main solution filter as a non-certified sub-solution filter, and reusing the certified sub-solution filters, as non-certified sub-sub-solution filters; calculating one or more non-certified sub-solution filters, and sub-sub-solution filters, within the second software thread in the non-certified partition; based on the certified filters, determining one or more protection limits of the certified partition, and/or providing execution of fault detection and exclusion; based on the non-certified filters, determining one or more protection limits of the non-certified partition, and/or providing execution of fault detection and exclusion; outputting one or more certified solutions from the certified partition; and outputting one or more non-certified solutions from the non-certified partition. Prior art fails to disclose calculating one or more non-certified sub-solution filters, and sub-sub-solution filters, within the second software thread in the non-certified partition; based on the certified filters, determining one or more protection limits of the certified partition, and/or providing execution of fault detection and exclusion; based on the non-certified filters, determining one or more protection limits of the non-certified partition, and/or providing execution of 
Prior art Kana (US 10,760,911) discloses wherein measurements from a plurality of different type navigation aiding sources are categorized by an information domain, an aiding class and an aiding section. The information domain is a category of at least one of estimated states and measurements that represent a same physical category. The aiding class is a category that uses a same physical method to acquire measurements. The aiding section is a category of measurements from the same aiding source. The measurements are organized into a plurality of measurement clusters based at least in part on measurement fault modes to be detected, measurement fault modes to be excluded, available computer resources and required performance. An integrity monitoring algorithm is applied to the measurement clusters to determine an integrity solution for all defined integrity monitoring classes (Abstract). Once the measurements are sorted by characteristics, the measurements are further organized into measurement clusters. The clusters are organized according to requirements of an embodiment that includes the fault modes that are to be detected, fault modes that are to be excluded, the available computer resources that are included, and required performance in terms of integrity, accuracy, availability, and continuity for each integrity monitoring class. An integrity monitoring algorithm is applied to the measurement clusters instead of the measurements themselves. Cluster formation may follow the following rules; all measurements in one cluster are typically from the same information domain and a cluster can include measurements from different aiding sections and from different aiding classes. If exclusion capability is required (another layer of solutions is to be added) but the set of fault modes to be excluded is smaller than the ones to be detected, selection exclusion (lowest) layer solution(s) can form virtual clusters(s), too. This extends the set of fault modes to be detected (but not excluded).

	Prior art Klaus (US 2018/0143650) discloses wherein a vehicle interface controller performs the functionality of actuator interface and further includes a number of safety monitors. In some embodiments, the safety monitors are arranged to execute ASIL compliant safety monitoring algorithms and the vehicle interface controller is designed as an ASIL compliant device. In general, the vehicle interface controller includes a higher safety level processor and software (including the safety monitors) that independently verify the commands transmitted by the platoon controller before they are passed on to the vehicle actuators. These verifications use a subset of the available sensor inputs, together with verification algorithms that are independent and distinct from those used by the platoon controller (¶0095-¶0096).
Prior art Allard (US 2019/0055015) described a regulatory regime that requires autonomous cars and/or other sensor-equipped vehicles to be tested and certified regularly to make sure that their sensor systems are functioning properly. The drones that inspect and test a vehicle sensors would transmit the test results (e.g., over a communication network) to a proper authority so that the vehicle 101 (e.g., an autonomous vehicle) can be certified to operate on the streets (¶0051).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113